Citation Nr: 1715680	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the cervical spine (also claimed as arthritis and a neck condition).

2.  Entitlement to service connection for degenerative changes of the thoracolumbar spine (also claimed as arthritis and a back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from December 1968 to January 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In October 2014, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) to obtain any potentially relevant Social Security Administration (SSA) disability records.  Those records have been associated with the Veteran's file.  Therefore, the Board finds that the October 2014 remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  However, regrettably another remand is required with regard to both issues.  A remand is required to clarify the June 2010 VA examination opinion regarding the thoracolumbar spine (back) condition and address the issues of soundness and aggravation regarding the Veteran's cervical spine (neck) condition.  

Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has developed arthritis of the cervical and thoracolumbar spine as a result of an Adenovirus vaccination he received in service.  The Veteran underwent a VA examination in June 2010 to address the etiology of these conditions.  

The Board finds that an addendum opinion is required regarding whether or not there is a nexus between the Veteran's current spine disabilities and the in-service vaccination.

The June 2010 VA examiner provided contradicting opinions regarding the Veteran's spine disabilities.  The examiner indicated both that "it is less likely than not that the Veteran's claimed condition is the result of participation in the medical research project of the live Adenovirus vaccine study shown during active duty" and "it is as likely as not that the Veteran's claimed condition is the result of participation in the medical research project of the live Adenovirus vaccine study shown during active duty."  The examiner provided a negative rationale.  However, for the sake of clarity, the Board seeks a restatement of the opinion to make it clear what the opinion was intended to state.  

Additionally, the record raises the issues of whether the Veteran had a pre-existing injury to his neck before service.  The record reflects that the Veteran was involved in a car accident on December 20, 1968 prior to his enlistment.  While in service, the Veteran reported neck complaints in August 1969, January 1970 and February of 1970.  

At the outset, the Board notes that a neck condition was not noted on the Veteran's entrance examination.  In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). Given that the neck injury was not noted at entry, the Veteran is presumed sound at entry in this case absent rebuttal of that presumption.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the VA must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the VA must rebut a statutory presumption of aggravation by showing by clear and unmistakable evidence either that: (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner v. Principi. 

The August 1969 and January 1970 examiners explicitly linked the Veteran's neck complaints in service to the December 1968 car accident.  Additionally, in the June 2010 VA examination report, the examiner noted that the Veteran's in-service neck pain was related to the December 1968 car accident.  Because the record indicates that the Veteran suffered an injury to his neck prior to service, an opinion as to whether or not he had a pre-existing injury is required. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examiner to provide an opinion that fully addresses the questions below.  The claims file should be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  An examination is not required unless the examiner deems it necessary in order to render the requested opinions.

The examiner should provide the following opinions:

a)  Whether it is at least as likely as not that the Veteran's current thoracolumbar spine (back) condition is etiologically linked to his service or the in-service Adenovirus vaccination.  

b)  Whether there is clear and unmistakable evidence that a neck injury and disability occurred prior to service.

(i)  If there is clear and unmistakable evidence that a neck condition pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing neck condition was not aggravated, i.e. permanently worsened beyond its natural progression, during service.

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable. 

c)  If the examiner determines that a neck condition pre-existed service and was worsened beyond its natural progression during service, please provide an opinion as to whether it is at least as likely as not that the Veteran's current cervical spine (neck) condition is related to his service or the in-service Adenovirus vaccination.  Specifically, the examiner is asked to address what role, if any, the broken neck the Veteran sustained in October 1979 has on the etiology of his current neck disability.  

d)  If the examiner determines that a neck condition did not pre-exist service please provide an opinion as to whether it is at least as likely as not that the Veteran's current cervical spine (neck) condition is related to his service or the in-service Adenovirus vaccination.  Specifically, the examiner is asked to address what role, if any, the broken neck the Veteran sustained in October 1979 has on the etiology of his current neck disability.  

In addition to the Veteran's medical history, all conclusions and rationales should take into consideration the Veteran's assertions regarding his symptoms prior to, during, and after service.

A complete rationale should be given for all opinions and conclusions expressed.

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




